People v David (2018 NY Slip Op 05330)





People v David


2018 NY Slip Op 05330


Decided on July 18, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 18, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2016-01038
 (Ind. No. 2353-15)

[*1]The People of the State of New York, respondent,
vRonald David, appellant.


Thomas E. Scott, Melville, NY, for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Alfred J. Croce of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (John B. Collins, J.), rendered January 15, 2016, convicting him of attempted burglary in the second degree (seven counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowing, voluntary, and intelligent is unpreserved for appellate review, since he did not move to withdraw his plea or otherwise raise the issues that he has asserted on appeal in the County Court (see People v Williams, 27 NY3d 212, 214; People v Donovan, 133 AD3d 615; People v Williams, 129 AD3d 1000). In any event, the defendant's contention is without merit (see People v Fiumefreddo, 82 NY2d 536, 543; People v Harris, 61 NY2d 9, 16).
The defendant's contention that his attorney rendered ineffective assistance of counsel by failing to make a pretrial suppression motion is not properly before this Court, since, by pleading guilty, the defendant forfeited appellate review of his claims of ineffective assistance of counsel that did not directly involve the plea negotiation process and sentence (see People v Donovan, 133 AD3d at 615; People v Williams, 129 AD3d at 1000; People v Moshier, 110 AD3d 832, 833).
LEVENTHAL, J.P., MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court